Citation Nr: 1629568	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a chronic sinus disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In April 2014, the issue was remanded by the Board for further development of the evidence.  The case was again remanded in December 2014 to insure compliance with the April 2014 remand.  The case has again been returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During service, the Veteran had complaints of nasal drainage, was assessed with an acute upper respiratory infection, and reported seasonal hay fever at the time of examination for separation from service.  

2.  Chronic sinusitis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.



CONCLUSION OF LAW

Chronic sinusitis was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in August 2014 with February 2015 addendum.  Although the Veteran's representative again objects to the adequacy of this examination, the Board finds that the opinion obtained is adequate.  The Veteran's representative argues that the examiner did not specifically address the contention, advanced by the Veteran at the Board hearing in April 2012, that current chronic sinusitis could have been caused by exposure to jet aircraft fuel during service.  The Board finds, however, that the examiner did address this, as this was included in the specific question to which the response was made.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Sinusitis

The Veteran contends that service connection is warranted for chronic sinusitis.  During the Board hearing before the undersigned in April 2012, he pointed out that he was exposed to a number of chemicals while on active duty, including JP-4 jet aircraft fuel, which, he believes, affected his respiratory system causing the chronic sinusitis.  

Review of the Veteran's STRs shows that no pertinent abnormality was demonstrated on examination for entry into service.  STRs show that in February 1966, the Veteran was seen for a cough and nasal drainage.  The assessment in March 1966 was acute upper respiratory infection.  On examination for separation from service, the Veteran indicated a medical history of hay fever, but denied sinusitis.  The separation examination noted seasonal hay fever.  Clinical evaluation of the sinuses was normal.  

Post-service medical evidence includes an October 1983 private treatment record showing a diagnosis of pansinusitis.  The Veteran was again treated for sinusitis in May 1998 and possible allergic rhinitis or vasomotor rhinitis in March 2001.  In February 2010, the diagnosis was chronic rhinosinusitis.  

In a May 2012 letter, the Veteran's private physician stated that the Veteran had been a long-term patient with chronic sinusitis for which he had been hospitalized in the past.  It was noted that the Veteran claimed that he had been exposed to a high level of JP4 jet fuel, paint thinner, paint remover and paint while on active duty.  The examiner opined that it was at least as likely as not that exposure to toxic fumes while in the United States Military had contributed significantly to the Veteran's current medical condition.  

An examination was conducted by VA in August 2014.  At that time, the diagnoses were chronic sinusitis and allergic rhinitis.  There was a medical history of having been exposed to JP-4 fuel to clean and refuel jets.  He was also around a lot of paint and paint thinner.  He had headaches in the morning and his nose ran all the time.  Regarding direct service connection, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was a gap in the time from his service to the initial complaints of sinusitis.  He was discharged in 1969 and did not start complaining about sinus issues until the 1980s.  The Board returned the case to the examiner for a supplemental opinion in December 2014.  In February 2015, the examiner was requested to provide additional clarification regarding the etiology of the sinus disorder.  The examiner was asked to comment on episodes described in the Veteran's STRs, as well as exposure to aviation fuel in service.  The examiner responded that there was a gap between the Veteran's service time and the initial complaints of sinusitis in that he was discharged in 1969 and did not really start complaining about sinus issues until the 1980s.  Given this information, it was less than 50 percent likely that the chronic sinusitis is related to military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that the negative nexus opinions rendered by the VA examiner to be more probative than that of the Veteran's private physician.  In this regard, it is noted that the VA examiner provided specific rationale for the opinion, that of the gap in treatment for sinusitis between 1969 and 1983.  The private physician did not provide rationale for the bare opinion rendered.  The Board's finding is further supported by legal precedent.  The United States Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sinus complaints, symptoms, or findings for nearly 15 years between the period of active service and his first diagnosis of sinusitis is itself evidence which tends to show that chronic sinusitis did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for chronic sinusitis and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic sinusitis is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


